Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.
The supplemental response and declaration filed September 2, 2022 have also been considered.

Allowable Subject Matter
Claims 1-3, 6-10 and 20-21 are allowable. Claims 4 and 5, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement from the species of the placement of the sol and gelation catalyst injectors/injecting, as set forth in the Office action mailed on June 25, 2021, is hereby withdrawn and claims 4 and 5 are  hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Therefore, claims 11-19 have been canceled and claims 1-10 and 20-21 are allowable.

The Examiner notes that as to claim interpretation using 35 USC 112(f), the “injection apparatus” previously in claim 6 and “cooling system” previously in claim 10 has been removed in the amendment of September 2, 2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art to WO 2017/126784 (hereinafter ‘784) in view of Japan 2011-190136 (‘136) or Lee et al (US 2005/0046086) in view of ‘136 (note paragraph 14 and paragraph 19 of the Office Action of March 30, 2022) describe how sol and gelation catalyst can be mixed before applied to a blanket, and also separately injecting into a continuous moving blanket, and ‘136 describes passing a blanket through an impregnation tank with sol, and then injecting gelation catalyst after the blanket passes out of the tank (figures 1, 2, 0032, 0057), and therefore the references do not specifically provide the silica sol and the gelation catalyst separately injected into the impregnation tank itself, or that the a liquid level of the silica sol and the gelation catalyst in the impregnation tank is controlled to secure uniform impregnation (as now in present independent claim 1), and applicant’s arguments and the declaration September 2, 2022 indicates the critical difference in results from the premixing without the tank or separate injection without the tank, and the benefits of the claimed invention, and the liquid level control of sol and catalyst as claimed is also not provided, when using the silica sol and gelation catalyst as claimed, and therefore, the specific features now claimed are not suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718